                                        THE HONORABLE MARSHA J. PECHMAN




                    UNITED STATES DISTRICT COURT
              WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 NORTHWEST ADMINISTRATORS,
 INC.,                                     NO.    C21-00216-MJP

                    Plaintiff,
                                           ORDER GRANTING PLAINTIFF’S
       v.                                  MOTION TO CONTINUE COURT
                                           DATES
 CALIFORNIA DAIRIES, INC., a California
 corporation,

                    Defendant.


      THIS MATTER having come on to be heard on the motion of Plaintiff, Plaintiff

appearing through its attorneys, Russell J. Reid and Thomas A. Leahy of Reid,

McCarthy, Ballew & Leahy, L.L.P., that the Defendant is in the process of gathering

the balance of the records needed for the Plaintiff to conduct an audit of the

Defendant’s books and records for the audit period June 1, 2014 through the Present

Date, and hope to have this matter resolved before the requested 2-week extension;

now, therefore;

      IT IS HEREBY ORDERED that Plaintiff’s Motion to Continue Court Dates has

been granted as follows:



ORDER GRANTING PLAINTIFFS’ MOTION
TO EXTEND COURT DATES – C21-00216-MJP
Page 1 of 2
      Combined Joint Status Report and Discovery
       Plan as Required by FRCP 26(f), and Local
       Rule CR 16………………………………………..July 6, 2021



      Dated this 21st day of June, 2021.




                                A
                                MARSHA J. PECHMAN
                                United States Senior District Judge




Presented for Entry by:


By: s/Russell J. Reid
Russell J. Reid, WSBA #2560
Thomas A. Leahy, WSBA #26365
Reid, McCarthy, Ballew & Leahy, LLP
100 West Harrison Street, N. Tower, #300
Seattle WA 98119
Telephone: (206) 285-0464
Fax: (206) 285-8925
Email: rjr@rmbllaw.com
Email: tom@rmbllaw.com
Attorneys for Plaintiff




ORDER GRANTING PLAINTIFFS’ MOTION
TO EXTEND COURT DATES – C21-00216-MJP
Page 2 of 2
